— -In an action in which beach easements were adjudicated, an order and judgment (one paper) was entered on the remittitur of the Court of Appeals. The fourth decretal paragraph of the order and judgment is reversed on the law, with $10 costs and disbursements, and the following is substituted in place thereof: “ Ordered and Adjudged that any easement rights claimed by equitable owners of lots to which said respondent corporations held legal title may be asserted by said equitable owners in an independent action in which they are parties, as they may be advised.” The language in the fourth decretal paragraph, from which appeal is taken, is not contemplated nor authorized by the remittitur. Moreover the said paragraph erroneously refers to easement rights in “lots”. Adel, Acting P. J., Wenzel, MacCrate,' Beldoek and Murphy, JJ., concur.